Title: To George Washington from General Henry Clinton, 23 January 1779
From: Clinton, Henry
To: Washington, George


Sir
Head Quarters New York, January 23d 1779.

I was honoured with your Letter of the 26th of last Month, with its enclosure.
In order to prevent the irregularities, which, under the pretence of Reconnoitring, would otherwise be committed by individuals in every Army, it has been the custom in Europe (if I recollect right) that any Infantry patroling without a Non Commissioned Officer should be liable, if taken by the Enemy, to be treated as Spies or Marauders. As Brower & Lezier stood in this predicament when they killed Mr Richards, I should have been justified in any severities I had used towards them. I did not, however, consider them as Soldiers, but as belonging to a Banditti, who without Orders or any regular institution subsisted by plundering the peaceable Inhabitants of Bergen County: Regarding them in this light, You will feel that their Crime must have appeared heinous to me; Yet thro’ consideration of the general distraction of the Country, and from the fear that the case might have been misunderstood, I have neither brought them to trial nor have I permitted that they should suffer any particular severities. The enclosed answer from Major General Jones, Commandant of the City, to the enquiries which I directed my Secretary to make, will prove to you that you have not been rightly informed as to the treatment of those persons. To evince to You, Sir, the liberal footing on which I wish all my transactions should stand, as you have avowed Brower & Lezier, I have ordered them to be exchanged immediatly. I have the honor to be With due respect Your Excellency’s Most obedient Servt
H. Clinton
